Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “16/435,588,”, --now U.S. Patent No. 11,000,959-- should be added.  
Appropriate correction is required.

Claim Objection 
Claims 3, 5, 7 and 8 are objected to because of the following informalities:  
(1) In claims 3, 5, 7 and 8, “said first of said pair of sub-cartridges” should read --said first sub-cartridge--.   Note line 5 of claim 1.
(2) In claims 3, 5, 7 and 8, “said second of said pair of sub-cartridges” should read --said second sub-cartridge--.  Note lines 5-6 of claim 1.
Appropriate correction is required.

Claim Rejection - Nonstatutory Double Patenting Rejection 
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 1-3, 5, 7-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-9 of U.S. Patent No. 11,000,959. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same invention of substantially the same scope and merely differ in breadth of terminology used.
3.       Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,959 in view of Andrews (U.S. Patent No. 6,434,828)
         Regarding claim 4, the shaving apparatus of ‘959 patent has the central lateral axis of the cartridge coincident with a central longitudinal axis of the handle (i.e. the two arranged perpendicular to each other) rather than having a central longitudinal axis of the cartridge coincident with a central longitudinal axis of the handle (i.e. the two arranged in line).
          Andrews shows (see Figs.6 and 7) an alternative way of arranging a cartridge (151) with respect to a handle (154), wherein a central longitudinal axis (171, see Fig.7) of the cartridge (151) is coincident with a central longitudinal axis (170) of the handle (154).    
          Thus, it would have been obvious to one skilled in the art to modify the shaving apparatus of ‘959 patent by having the cartridge arranged in line with rather than perpendicular to the handle for the advantage of easier to use as taught by Andrews (see column 2, lines 55-59).  
4.      Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,959 in view of Coffin et al. (U.S. Patent Application Publication No. 2006/0277769, hereinafter “Coffin”).
          Regarding claim 6, the shaving apparatus of ‘959 patent lacks a lubricating strip on each long side of each sub-cartridges (18) distal to a central longitudinal axis of the cartridge (4).  
         Coffin teaches it is desirable to provide a lubricating strip (59, see Fig.2) on a long side of each sub-cartridge (14,16) distal to a central longitudinal axis of a cartridge (10). 
          In view of Coffin’s teaching, it would have been obvious to one of ordinary skill in the art to modify the shaving apparatus of ‘959 patent by providing each of the sub-cartridges with a lubricating strip for improving shaving comfort.  
5.      Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,959 in view of Good et al. (U.S. Patent Application Publication No. 2014/0245612, hereafter “Good”).
         Regarding claim 11, the shaving apparatus of ‘959 patent lacks two groove extensions.  
 

    PNG
    media_image1.png
    468
    772
    media_image1.png
    Greyscale


          Good shows a sliding dovetail joint (T,G, see annotated Fig.3d) for detachably connecting a first element (E1) and a second element (E2), wherein the sliding dovetail joint (T,G) comprises a tapered sliding dovetail male tongue (T) on the first element (E1) and a tapered sliding dovetail female groove (G) on the second element (E2), and wherein the first element (E1) is detachable from the second element (E2) by sliding the tongue (T) out of the groove (G) between a set of two groove extensions (e1,e2) of the second element (E2).
          In view of Good’s teaching, it would have been obvious to one of ordinary skill in the art to modify the shaving apparatus of ‘959 patent by providing the sliding dovetail joint with a set of two groove extensions for slidably guiding the male tongue into the female groove as taught by Good. 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hesketh (U.S. Patent No. 2006/0080839) in view of Andrews (U.S. Patent No. 6,434,828) and Good et al. (U.S. Patent Application Publication No. 2014/0245612, hereafter “Good”).
          Regarding claims 1, 9, 10 and 11, Hesketh discloses a shaving apparatus (1) comprising:
          a handle (2); and 
          a cartridge (4) connected to an upper end of said handle (2), wherein the cartridge (4) comprises:
                a pair of sub-cartridges (18, see Fig.10 and paragraph [0032], lines 1-2) comprising a first sub-cartridge (18) and a second sub-cartridge (18) configured for detachable engagement with each other (note each sub-cartridge 18 has “mutually interconnecting features” so that the sub-cartridges 18 detachably lock together without a cartridge support tray 6, see paragraph [0037]), wherein each of said pair of sub-cartridges (18) comprises one or more blades (14,15) substantially as claimed except Hesketh’s shaving apparatus (1) is not designed for bi-directional shaving, and Hesketh does not explicitly mention the “mutually interconnecting features” being in the form of a dovetail groove-and-tongue arrangement.                     
          Andrews shows a bi-directional shaving apparatus (200, see Fig.10) quipped with a cartridge (201) which comprises a pair of sub-cartridges (203,204) each having one or more blades (220,221;223,224) extending outwardly at an acute angle (see column 26, lines 21-23) and projecting generally away from a central longitudinal axis of said cartridge (201).  
          Therefore, it would have been obvious to one skilled in the art to modify Hesketh by having the blades (14,15) of each sub-cartridge (18) extending outwardly at an acute angle and projecting generally away from a central longitudinal of the cartridge (4) to allow bi-directional shaving thus improving overall shaving efficiency by having the shaving occur in both (back and forth) directions as taught by Andrews.
          Good teaches using a sliding dovetail joint (T,G, see annotated Fig.3d) for detachably connecting a first element (E1) and a second element (E2), wherein the sliding dovetail joint (T,G) comprises a tapered sliding dovetail male tongue (T) on the first element (E1) configured to be fully inserted into and to engage with a tapered sliding dovetail female groove (G) on the second element (E2) to provide a tight fit, and wherein the first element (E1) is detachable from the second element (E2) by sliding the tongue (T) out of the groove (G) between a set of two groove extensions (e1,e2) of the second element (E2).
          In view of Good’s teaching, it would have been obvious to one of ordinary skill in the art to further modify Hesketh by detachably connecting the two sub-cartridges (18) with a sliding dovetail joint, wherein a tapered sliding dovetail male tongue is provided on one of the sub-cartridges (18) for slidably engaging with a tapered sliding dovetail female groove on the other sub-cartridge (18) to facilitate a quick connecting/disconnecting of the two sub-cartridges (18).
          Regarding claim 2, Hesketh’s central lateral axis of the cartridge (4) is coincident with a central longitudinal axis of the handle (2), and wherein the central longitudinal axis of the cartridge (4) is at a right angle of the central longitudinal axis of the handle (2, see Fig.1).     
          Regarding claim 3, Hesketh’s first sub-cartridge (18) is adjacent to and disposed above the second sub-cartridge (18, see Fig.10).
          Regarding claim 4, Hesketh’s cartridge (4) is arranged perpendicular to rather than in line with the handle (2).  Andrews shows (see Figs.6 and 7) an alternative way of arranging a cartridge (151) with respect to a handle (154), wherein a central longitudinal axis (171, see Fig.7) of the cartridge (151) is coincident with a central longitudinal axis (170) of the handle (154).    
          Thus, it would have been obvious to one skilled in the art to further modify Hesketh by having the cartridge (4) arranged in line with rather than perpendicular to the handle (2) for the advantage of easier to use as taught by Andrews (see column 2, lines 55-59).  
          Regarding claim 5, Hesketh’s first sub-cartridge (18) is adjacent and disposed next to the second sub-cartridge (18, see Fig.10).
          Regarding claim 7, a number of blades (14,15) of Hesketh’s first sub-cartridge (18) and a number of blades (14,15) of Hesketh’s second sub-cartridge (18) are equal.  
          Regarding claim 12, to have the male tongue and the female groove interchangeable with each other would have been obvious to one skilled in the art so long as they cooperate for allowing the sub-cartridges (18) to be removably attached to each other whether the tongue/groove is on the first/second sub-cartridge is an obvious matter of design choice due to the lack of criticality.  
3.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hesketh (U.S. Patent No. 2006/0080839) in view of Andrews (U.S. Patent No. 6,434,828) and Good et al. (U.S. Patent Application Publication No. 2014/0245612) as applied to claim 1 above, and further in view of Coffin et al. (U.S. Patent Application Publication No. 2006/0277769, hereinafter “Coffin”).
          Regarding claim 6, Hesketh’s shaving apparatus (1) as modified above shows all the claimed structure except it lacks lubricating strips on each long side of the sub-cartridges (18) distal to a central longitudinal axis of the cartridge (4).  
         Coffin teaches it is desirable to provide a lubricating strip (59, see Fig.2) on a long side of each sub-cartridge (14,16) distal to a central longitudinal axis of a cartridge (10). 
          In view of Coffin’s teaching, it would have been obvious to one of ordinary skill in the art to further modify Hesketh by providing each of the sub-cartridges (18) with a lubricating strip for improving shaving comfort.  
4.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hesketh (U.S. Patent No. 2006/0080839) in view of Andrews (U.S. Patent No. 6,434,828) and Good et al. (U.S. Patent Application Publication No. 2014/0245612) as applied to claim 1 above, and further in view of Andrews (U.S. Patent No. 6,161,288).
          Regarding claim 8, Hesketh’s shaving apparatus (1) as modified above shows all the claimed structure except the sub-cartridges (18) have equal rather than unequal number of blades (14,15). 
          Andrews ‘288 teaches that a bi-directional razor cartridge (see Fig.70) can have the same number (“2” vs. “2”) of opposite facing blades (970F,970R;986F,986R), or alternatively, a bi-directional razor cartridge (see Fig.72) can have an unequal number (“3” vs. “1”) of opposite facing blades (1018F,1018M,1018R;1020).  
          In view of the teaching of Andrews ‘288, it would have been obvious to one skilled in the art to further modify Hesketh by providing the razor cartridge (4) with unequal number of opposing blades as an alternative for the predictable result of bi-directional shaving.      
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724